Proceeding pursuant to CPLR article *144778 (transferred to the Appellate Division of the Supreme Court in the Fourth Judicial Department by order of the Supreme Court, Seneca County [Dennis F. Bender, A.J.], entered October 22, 2012) to review a determination of respondent. The determination found after a tier II hearing that petitioner had violated an inmate rule.
It is hereby ordered that the determination is unanimously confirmed without costs and the petition is dismissed.
Present—Centra, J.E, Fahey, Carni, Whalen and Martoche, JJ.